Citation Nr: 0811937	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.  

2.  Entitlement to an award of a total rating due to service-
connected disability based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
July 1993.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2004, the veteran and his representative met with a 
Decision Review Officer during an informal conference.  In 
July 2005, the veteran testified during a hearing before the 
undersigned Veterans Law Judge at the VARO.  In November 
2005, the Board remanded the veteran's claims for additional 
development to the Agency of Original Jurisdiction (AOJ).  
The Appeals Management Center (AMC) in Washington, D.C. acted 
on the remand.  In an October 2006 rating decision, the AMC 
granted service connection and assigned a 10 percent rating 
for tardy ulnar nerve palsy of the right elbow (claimed by 
the veteran as a broken right elbow).  Following further 
development of the record, the AMC continued the denial of 
the veteran's claim for a compensable rating for hypertension 
and his claim for a TDIU and returned these matters to the 
Board.  

(The decision below addresses the veteran's claim for a 
compensable rating for hypertension.  The remaining issue on 
appeal will be discussed in the remand that follows this 
decision.)  

Finally, the Board notes that in a December 2005 statement, 
the veteran contended that his being overweight (obesity) was 
related to his period of military service.  The Board 
construes the veteran's contention as a claim of service 
connection for obesity.  As this issue has not been 
adjudicated by the AOJ, it is not before the Board.  Hence, 
the claim for service connection for obesity is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The veteran's service-connected hypertension has required use 
of medication for control; however, he has not had diastolic 
blood pressures predominantly 100 or more, or systolic blood 
pressures predominantly 160 or more.  


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In a case involving a rating increase, as is the case here, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
a claimant that, to substantiate a claim, the claimant must 
either provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Additionally, if 
the particular diagnostic code under which the claimant is 
currently rated authorizes higher disability ratings based on 
specific criteria beyond the noticeable effect of the 
worsening of the disability and its effect upon the 
claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a 
compensable rating for hypertension on appeal has been 
accomplished.  In particular, September 2003 and November 
2005 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the agency of original jurisdiction (AOJ) also 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  It requested that the 
veteran identify any medical providers from whom he wanted 
the AOJ to obtain and consider evidence.  The AOJ also 
invited the veteran to submit evidence in support of his 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also notes that the above notice letters informed 
the veteran that he needed to submit evidence showing that 
his service-connected hypertension had increased in severity.  
While neither letter specifically notified the veteran that 
he should submit evidence to show the effect of the worsening 
of his hypertension on his employment and daily life, 
Vasquez-Flores, supra., the letters included notice on what 
the veteran needed to submit to substantiate his claim for a 
TDIU.  In particular, the veteran was informed that the 
evidence to substantiate his claim for a TDIU needed to show 
that his service-connected disability or disabilities 
prevented him from performing the mental and/or physical 
tasks required to get or keep substantially gainful 
employment.  The Board finds implicit in the RO's request for 
evidence with respect to the claim for a TDIU, a request that 
the veteran submit evidence regarding his hypertension and 
its effect on employability.  Additionally, when asked in his 
application (VA Form 21-8940) for a TDIU about which 
disabilities affected his employability, the veteran only 
reported that his service-connected back disability prevented 
him from securing or following any substantially gainful 
employment.  He did not otherwise report that his 
hypertension affected his employment nor was such a finding 
made in the Social Security Administration (SSA) decision in 
which the veteran was awarded SSA disability benefits.  

The Board also notes that during his July 2005 hearing with 
the undersigned Veterans Law Judge, the veteran's 
representative contended that the veteran's hypertension had 
worsened.  He also argued that the veteran's hypertension, in 
combination with a service-connected back disability and 
service-connected foot disability, as well as the veteran's 
obesity, combined to render him unemployable.  Otherwise, 
neither the veteran nor his representative offered further 
testimony or argument on any relationship between the 
veteran's hypertension and employability.  In comparison, the 
veteran and his representative did comment at length with 
respect to his service-connected orthopedic disabilities and 
their effect on employability.  

The Board also notes that in the above-noted December 2001 
rating decision, the RO notified the veteran why it had 
denied his claim for a compensable rating for hypertension.  
In doing so, the RO provided the veteran with the relevant 
rating criteria for hypertension.  In his February 2002 
notice of disagreement, the veteran stated, in part, 

I did receive an examination on September 27, 
2001.  At that time, my blood pressure was taken 
approximately eight times.  I was instructed to 
lie down and relax.  Only the last reading was 
recorded.  Additionally you state that I am not 
on blood pressure medication.  I have received my 
14th refill of [Diltiazem], 240 MG, from VAMC 
Murfreesboro.  

A January 2004 statement of the case (SOC) again provided the 
veteran with the relevant rating criteria for hypertension.  
A January 2004 VA Form 9 (Appeal to Board of Veterans' 
Appeals) submitted by the veteran, notes the veteran's report 
of an increase in his blood pressure medication.  (The use of 
blood pressure medication is one of the criteria to be 
considered in rating the veteran's hypertension.)  

Here, the Board finds that the veteran had actual knowledge 
concerning evidence needed to demonstrate a worsening of his 
hypertension on his employment and daily life, and through 
written arguments and testimony, as well as other evidence of 
record, has submitted such evidence.  Likewise, through his 
written argument the veteran has demonstrated actual 
knowledge of the rating criteria for hypertension.  
Therefore, the Board finds that the veteran has been properly 
notified of the (1) the evidence that is needed to 
substantiate his claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant; and (4) and for the veteran to provide any 
evidence in his possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-
Flores, supra.  

While the complete notice required by the VCAA was not 
provided prior to the RO initially adjudicating the veteran's 
claim for a compensable rating for hypertension, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to the AOJ's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  Therefore, 
the Board does not find that the essential fairness of the 
adjudication has been affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for a 
compensable rating for hypertension on appeal.  Identified VA 
and private medical records have been associated with the 
claims file, as have the records associated with the 
veteran's award of disability benefits from the Social 
Security Administration (SSA).  In addition, the veteran has 
been provided during the appeal period a VA examination to 
assess the severity of his hypertension.  Furthermore, 
neither the veteran nor his representative has alleged that 
there are any outstanding medical records probative of the 
veteran's claim for a compensable rating for hypertension 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  If 
VA's adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran's hypertension has been evaluated as 
noncompensably (0 percent) disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  The 
applicable diagnostic code provides for a 10 percent rating 
for diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or where an individual 
with a history of diastolic pressure predominantly 100 or 
more requires continuous medication for control.  A 20 
percent rating is assigned for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).

During the pendency of the appeal, the diagnostic code 
associated with hypertension was amended.  See 71 Fed. Reg. 
52,457-60 (Sept. 6, 2006) (as codified).  Effective October 
6, 2006, a note was added after the rating criteria of 
Diagnostic Code 7101 concerning separate evaluations of 
hypertension and other heart diseases.  However, this change 
is applicable only for claims filed on or after the effective 
date of the final rule-October 6, 2006.  With regard to the 
present appeal, the veteran's claim for a compensable rating 
for hypertension was filed in September 2000.  

The medical evidence in this case includes a number of 
recorded blood pressure readings during the time period the 
veteran's claim has been pending.  While it is necessary for 
the veteran to maintain continuous medication to control his 
hypertension, the veteran's blood pressure readings of record 
do not support a higher rating for his service-connected 
hypertension.  In particular, the medical evidence of record 
dated in 1999 does not reflect the veteran's systolic 
pressure at 160 or above or his diastolic pressure at 100 or 
above.  Otherwise, the medical evidence documents that only 
on two occasions in the year 2000 (June 2000-166 
(systolic)/88 (diastolic) and October 2000-160/90) did the 
veteran's systolic pressure reach 160 or above and at no time 
did his diastolic pressure reach 100.  Likewise, only once in 
the year 2001 (January 2001-166/94) and twice in the year 
2002 (February 2002-162/86 and June 2002-162/86) was the 
veteran's systolic pressure recorded above 160.  At no time 
during those years was the veteran's diastolic pressure 
recorded at 100 or above.  In addition, on only four 
occasions in the year 2003 (February 2003-164/83, August 
2003-173/77, and November 2003-177/80 and 166/79) was the 
veteran's systolic pressure recorded at 160 or above and at 
no time was his diastolic pressure recorded at 100 or above.  
Furthermore, on only two occasions in the year 2004 (June 
2004-162/86 and 169/88) and on one occasion in the year 2005 
(April 2005-167/103) was the veteran's systolic pressure 
recorded at 160 or above or diastolic pressure at 100 or 
above.  

Therefore, following a review of the medical evidence during 
the entire time period the increased rating claim has been 
pending, the Board simply does not find that the veteran's 
diastolic pressure has been predominantly 100 or more or his 
systolic pressure has been predominantly 160 or more.  As 
noted above, there must be a predominant showing of those 
levels in order to warrant a higher rating, and in the 
veteran's case, the predominantly shown readings were below 
these levels.  The Board also finds that the alternative 
criteria for a 10 percent rating are also not met.  Even 
though the veteran's hypertension has required continuous 
medication for control, as noted above, a history of 
diastolic pressure predominantly 100 or more has not been 
shown by the evidence.  The Board also notes that at no time 
has the veteran demonstrated the necessary criteria for a 
rating higher than 10 percent.  Consequently, a compensable 
rating for hypertension is not warranted.  38 C.F.R. § 4.104, 
Diagnostic Code 7101; Hart, supra.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
hypertension is so exceptional or unusual as to warrant the 
assignment of a compensable rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  Here, the Board 
simply does not find evidence of marked interference with 
employment or frequent periods of hospitalization, or 
evidence that the veteran's hypertension renders impractical 
the application of the regular schedular standards.  
Therefore, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Entitlement to a compensable rating for hypertension is 
denied.


REMAND

As noted above, in November 2005, the Board remanded the 
veteran's claim for a TDIU for a medical opinion as to 
whether the veteran's service-connected disabilities combine 
to preclude gainful employment.  In this respect, the veteran 
is service connected for mechanical low back pain with 
degenerative joint disease, rated as 40 percent disabling; 
for right heel bone spur with Achilles tendonitis, rated as 
10 percent disabling; for left heel bone spur with Achilles 
tendonitis, rated as 10 percent disabling; for tardy ulnar 
nerve palsy of the right elbow, rated as 10 percent 
disabling; for nondisplaced left olecranon evulsion fracture, 
rated as noncompensable (0 percent); for hypertension, rated 
as noncompensable; and for hemorrhoids, rated as 
noncompensable.  The veteran's combined disability rating is 
60 percent.  

In its remand, the Board noted that there was conflicting 
medical evidence as to whether the veteran's service-
connected disabilities rendered him unemployable.  In 
particular, a report of September 2001 VA general medical 
examination notes that the veteran was not disabled from all 
types of employment that might be available to him.  A later 
report of an April 2004 VA foot examination reflects the 
examiner's opinion that the veteran's chronic foot pain could 
prevent him from having gainful employment.  The veteran was 
also found disabled for the purpose of SSA benefits.  As 
such, the Board requested that in addition to the requested 
medical examination and opinion concerning the veteran's 
then-pending claim for service connection for a right elbow 
disability, that a medical opinion with regard to the 
veteran's employability also be obtained.  A review of the 
report of February 2006 (VA fee-based) examination reflects 
clinical findings and opinion regarding the veteran's right 
elbow disability; however, the medical report does not 
contain an opinion regarding the veteran's employability.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance).  Nonetheless, the AMC 
adjudicated and denied the veteran's claim for a TDIU.  

In light of the fact that the requested medical opinion was 
not obtained, the veteran should be scheduled for a VA 
examination at an appropriate VA medical facility.  See 38 
U.S.C.A. § 5103A (West 2002).  The examiner should offer an 
opinion as to whether the veteran's service-connected 
disabilities preclude substantially gainful employment that 
is consistent with the veteran's education and occupational 
experience.  Id.; Friscia v. Brown, 7 Vet. App. 294 (1995).  
The Board emphasizes to the veteran that failure to report to 
the scheduled examination, without good cause, may result in 
a denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).

The action identified herein is consistent with pertinent 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, identification of 
the specific action requested on remand does not relieve the 
AOJ of the responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition to 
the action requested above, the AOJ should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claim on 
appeal.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  The entire 
claims file, to include a complete copy 
of this remand must be made available to 
the examiner designated to examine the 
veteran.  A report of the examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The examiner should be requested to 
evaluate the severity of the veteran's 
service-connected disabilities--
identified as mechanical low back pain 
with degenerative joint disease, 
bilateral heel bone spurs with Achilles 
tendonitis, tardy ulnar nerve palsy of 
the right elbow, nondisplaced left 
olecranon evulsion fracture, 
hypertension, and hemorrhoids.  In 
addition, the examiner should elicit from 
the veteran and record for evaluation 
purposes a full work and educational 
history.  Thereafter, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
veteran's service-connected disabilities 
combine to preclude substantially gainful 
employment that is consistent with the 
veteran's education and occupational 
experience.  

All examination results should be set 
forth along with the complete rationale 
for the opinion provided.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the claim for a TDIU.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


